Dismissed and Memorandum Opinion filed September 11, 2003








Dismissed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00891-CR
____________
 
MICHAEL LAWRENCE SMALLWOOD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 36,456
 

 
M
E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated robbery and sentenced to twenty-two years= confinement in the Institutional
Division of the Texas Department of Criminal Justice on April 1, 2003.  No timely motion for new trial was
filed.  Appellant=s notice of appeal was not filed
until August 1, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).